Citation Nr: 1819764	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to January 23, 2013, and greater than 50 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for a disability rating greater than 10 percent for bilateral hearing loss.  The Veteran disagreed with this decision in January 2011.  He perfected a timely appeal in June 2011.  

In a March 2013 rating decision, the RO assigned a 50 percent rating effective January 23, 2013, for the Veteran's service-connected bilateral hearing loss.  Because the ratings assigned to the Veteran's service-connected bilateral hearing loss are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

In November 2016, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempted to obtain the Veteran's updated treatment records and request additional information from a private audiologist who examined him in January 2011.  The identified records and the additional information requested from the private audiologist subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The Board acknowledges that this claim has been remanded previously, most recently in November 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

A review of the record evidence shows that the Veteran's service-connected bilateral hearing loss was examined for VA adjudication purposes most recently in January 2013, more than 5 years ago.  Although additional information and outpatient treatment records were obtained from his private audiologist (pursuant to the Board's November 2016 remand) while this case was on remand at the AOJ, this evidence does not provide sufficient information as to the current nature and severity of the Veteran's service-connected bilateral hearing loss.  The Veteran's more recent VA outpatient treatment records also indicate ongoing treatment for this disability and it appears that he received new bilateral hearing aids from VA in approximately 2017.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination for bilateral hearing loss in January 2013, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected bilateral hearing loss.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

